DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skilton 2017/0145854 (hereinafter referred to as Skilton).
Regarding claim 1, Skilton discloses in paragraph 0011, 0039 and claim 1, a balance assessment system comprising a balance measurement system, a processor (computer system) in communication with the balance measurement system and memory storing instructions that when executed by the processor configure the balance assessment system to measure balance of a plurality of components (via vibration less than the threshold. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any threshold or value indicative of imbalance such as spread, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007). Additionally, the claim is directed towards a system configured to operate in a claimed manner. Therefore, since the system of Skilton comprises all the claimed physical limitations, it reads on the claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
claim 2, fig. 5 of Skilton shows an angle spread and the system of Skilton would be capable of calculating an angle spread and therefore reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 3, Skilton discloses the claimed invention but does not explicitly teach the threshold of being an angle of 75 degrees as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any angle desired based on an allowed amount of imbalance in the system4 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 4, the system of Skilton would be manufactured by a set of operating process and therefore would comprise characteristics with features attributable thereto.
	Regarding claim 5, Skilton teaches the claimed invention but does not explicitly disclose the manufacturing operating process as comprising one or more of casting, machining and welding as claimed, however examiner takes official notice that it was known in the art at the time of filing to used manufacturing processes such as casting, machining and welding when working with and forming metallic fan or engine components to form their desired shape and configuration.
claim 6, the system of Skilton during manufacture would inherently comprise manufacturing stations as claimed since any location where manufacturing occurs can be considered a station. 
Regarding claim 7, Skilton discloses the use of instructions to configure the system and discloses all physical elements capable of performing in the claimed manner and therefore reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Skilton discloses in paragraph 0011, 0039 and claim 1, a balance assessment method comprising measuring, via a balance measurement system, balance of a plurality of components (via vibration sensors) to obtain a plurality of imbalance measurements comprising a magnitude and orientation (angle). Determining one or more subsets of imbalance (unique imbalance states, paragraph 0011) which comprise measurements of component that are related to a manufacturing characteristic (any state of unbalance would be based on the manufacturing). Skilton further generates a polar plot (paragraph 0039) of the plurality of imbalance measurements and comparing the values to a threshold (predefined boundary, paragraph 0011), and using the measurements to determine that a first manufacturing characteristic is a source of imbalance when the value is outside the threshold, and generating a report based identifying the source of imbalance (the determination of imbalance and correction would require a report comprising the data to be generated). Skilton does not explicitly disclose the comparison of spread to the threshold or determining the imbalance when the spread is less than the threshold. It would have KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007). Additionally, the claim is directed towards a system configured to operate in a claimed manner. Therefore, since the system of Skilton comprises all the claimed physical limitations, it reads on the claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 9, fig. 5 of Skilton shows an angle spread and the system of Skilton would be capable of calculating an angle spread and therefore reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 10, Skilton discloses the claimed invention but does not explicitly teach the threshold of being an angle of 75 degrees as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any angle desired based on an allowed amount of imbalance in the system4 since it has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 11, the system of Skilton would be manufactured by a set of operating process and therefore would comprise characteristics with features attributable thereto.
	Regarding claim 12, Skilton teaches the claimed invention but does not explicitly disclose the manufacturing operating process as comprising one or more of casting, machining and welding as claimed, however examiner takes official notice that it was known in the art at the time of filing to used manufacturing processes such as casting, machining and welding when working with and forming metallic fan or engine components to form their desired shape and configuration.
	Regarding claim 13, the system of Skilton during manufacture would comprise manufacturing stations as claimed. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/
Examiner, Art Unit 2861